DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Submission of replacement drawings is noted.
Amendment to claims 1, 3-5, 9, 13, 15 and 16; and cancellation of claims 10 and 14 are noted.
Applicant’s reply addresses the claim objections and many, but not all, of the 112(b) issues.
Due to amendments to the claims the prior art rejections are modified herein.

Response to Arguments
Applicant's arguments filed 19 April 2022 have been fully considered but they are not persuasive.
Applicant argues that there is no issue with Cerase mentioned therein that needs the suggested modification based on Paradowski and no indication that Cerase needs enhanced separation of cracked gases. Applicant argues that the rejection is based on impermissible hindsight.
This argument is not found persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this regard, Paradowski provides evidence that serial stages of separation and compression was known in the art prior to the filing of the instant claimed invention for the purpose of fractionating cracked gases. Applying this knowledge to Cerase amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success, with the inherent advantage being enhanced separation. It is not necessary that Cerase mention the need for the modification.

Drawings
Figures 1 a&b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 107 (maybe described as 101 in the specification and should be labeled 101 in drawings?), X-100 (maybe should be Z-100 in Fig. 1B?).  
Additionally, Fig. 2C replacement drawing is unacceptable because it is not fully described in the specification. There are many reference numerals not described in the specification (e.g. Y-401,421,431,441,451). Furthermore, there are question marks (‘??’) labeling many of the streams in the drawing. The office is unable to ascertain the interconnections and what exactly is being depicted in Fig. 2C. As noted in the previous office action regarding the previous, illegible drawings, the office respectfully requested review of the drawings to ensure they line up with what is described in the specification. The replacement drawing still contain many deficiencies.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the absorption cooling means" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, in the recitation “wherein the first cooling fluid for an absorption cooling means of the stage is supplied from a primary gas cooler of a gas cooling means of another stage” it is unclear how the claimed absorption cooling means is interconnected with the components of the compression stage. Previous recitation of “a first cooling fluid” is for cooling the gas cooling means and is from “a cooling fluid source.” Is the source the gas cooling means of another stage? And is the absorption cooling means intended to be a component of the gas cooling means? As recited, the intended interconnections of the components are unclear.
The office notes that similar consideration should be taken with any potential amendments to claim 3 when attempting to overcome the lack of antecedent basis issue.
Claim 5 suffers from similar issues as described with respect to claim 3. How is the recited absorption cooling means interconnected with other component(s) of the compression stage?
Regarding claims 15 and 16, similar to above, Applicant attempted to overcome the 112(b) rejection by merely stating “a secondary gas cooler” instead of “the secondary gas cooler.” However, it is unclear how the recited secondary gas cooler is interconnected within the claimed compression stage.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 specifies a limitation which is incorporated into claim 1, as amended, and therefore fails to further limit the subject matter of the claim(s) upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerase et al (EP 509 592).
Regarding claim 13, Cerase discloses a process for compressing a cracked gas comprising (see Fig. 2; p. 3, lines 29-30):
separating liquid components from gaseous components of a cracked gas in a liquid separating means (V-1 and V-2) (see p. 3, lines 38-30 and 45-46);
compressing the gaseous components from the liquid separating means in a compressor (K-1A) (see p. 3, line 47(;
cooling the compressed gaseous components in gas cooling means (E-4) (i.e. primary gas cooler) (see p. 2, lines 48-50);
the process further comprising precooling the cracked gas prior to separating liquid components from gaseous components of the cracked gas in the liquid separating means in a precooling means (EA-1, E-2, E-3) (see p. 3, lines 33-37);
cooling the gas precooling means by a second cooling fluid from an absorption cooling means using first cooling from the cooling fluid source and hot water from a heating fluid source (see Figs. 1 & 2; p. 2, line 34 – p. 3, line 5; p. 2, lines 49-50, wherein AR cooling fluid for E-3 in Fig. 2 originates from the absorption means in Fig. 1).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-9, 11, 12 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cerase in view of Paradowski (US 2004/0237581).
Regarding claim 1, Cerase discloses a compression stage for the compression of cracked gas comprising (see Fig. 2; p. 3, lines 29-30):
a liquid separating means (V-1 and V-2) for separating liquid components from gaseous components of a cracked gas (see p. 3, lines 38-30 and 45-46);
a compressor (K-1A) connected to the liquid separating means (see p. 3, line 47);
a gas cooling means (E-4) connected to the compressor for cooling compressed gas from the compressor, wherein the gas cooling means are cooled by a first cooling fluid (A) from a fluid cooling source (see p. 3, lines 48-50);
the stage further comprising gas precooling means (EA-1, E-2, E-3) connected to the liquid separating means, having an inlet for receiving the cracked gas (see p. 3, lines 33-37).
Cerase does not disclose wherein the liquid separating means has a fluid inlet for receiving fluid from another compression stage.
Paradowski is directed to fractionating gas produced by cracking hydrocarbons (see Abstract) and, like Cerase, includes stages of cooling, gas/liquid separation, and compression (see drawing). In particular, Paradowski discloses the separator of one stage receiving fluid from a downstream stage (see [0031]-[0032]; drawing, wherein separator 5 receives fluid from separator 12 of downstream stage via lines 15, 7).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the system of Cerase to include an inlet to the separator of a fluid from a downstream stage, as suggested by Paradowski, in order to enhance the separation of the cracked gases.
Regarding claim 2, Cerase discloses wherein the gas cooling means comprises a heat exchanging means and an absorption cooling means, wherein the heat exchanging means is cooled by a second cooling fluid from the absorption cooling means and the absorption cooling means is arranged for generating the second cooling fluid using first cooling fluid from the cooling fluid source and hot water from a heating fluid source (see Figs. 1 & 2; p. 2, line 34 – p. 3, line 5; p. 2, lines 49-50, wherein AR cooling fluid for E-3 in Fig. 2 originates from the absorption means in Fig. 1).
Regarding claims 5, 6 and 17, the intended manner of operating a device is not structurally distinguishing. Cerase is considered to teach the claimed apparatus for the same reasons discussed above. See MPEP 2114.
Regarding claims 7 and 8, the material worked upon does not structurally distinguish the instant claims over the prior art. See MPEP 2115. The selection of a suitable source for the heating fluid amounts to nothing more than routine experimentation for a person of ordinary skill in the art and would be associated with a reasonable expectation of success (also see p. 2, lines 34-37; p. 3, lines 11-28, which discusses heating fluid sources).
Regarding claims 9 and 18, Cerase discloses wherein the heat exchanging means of the gas precooling means comprises a chiller (see p. 3, lines 33-34, air heat exchanger EA1).
Regarding claims 11 and 20, Cerase discloses a system comprising a plurality of cascaded compression stages in accordance with that described above in the rejection of claim 1 (see Fig. 2). The first stage has its gas precooling means (EA-1, E-2, E-3) connected to a cracked gas source and the subsequent compression stage is connected via the gas cooling means (E-4) of the preceding stage. Inclusion of a second cooler intermediate the stages (i.e. gas cooling means of one stage and gas pre-cooling means of next stage) amounts to a duplication of parts and is not considered to provide patentable significance unless a new or unexpected result is produced. See MPEP 2144.04 VI B.
Regarding claim 12, Cerase does not disclose wherein the compressor in each stage is driven by a common compressor drive.
However, it is known in the art to implement such an embodiment for multi stage compression (see Paradowski: drawing; [0063]). Arriving at the claimed embodiment is therefore considered to be an obvious modification to a person of ordinary skill in the art, with the aim of improving the energy efficiency of the system.
The limitations of claim 19 are addressed in the rejection of claim 1 above (refer to 112(d) rejection).

Note Regarding claims 3, 4, 15 and 16
Claims 3, 4, 15 and 16 are not currently subject to prior art rejections but, based upon the extent of the 112(b) rejections and the office being unable to ascertain the scope of what is intended to be encompassed by the claimed subject matter, a determination of allowability could not be reached at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772